Listing Report:Supplement No. 173 dated Feb 19, 2010 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 431881 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $7,800.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 8.0% Starting lender yield: 20.50% Starting borrower rate/APR: 21.50% / 23.76% Starting monthly payment: $295.87 Auction yield range: 8.05% - 20.50% Estimated loss impact: 8.48% Lender servicing fee: 1.00% Estimated return: 12.02% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Apr-1999 Debt/Income ratio: 36% Basic (1-10): 8 Inquiries last 6m: 0 Employment status: Full-time employee Enhanced (1-5): 4 Current / open credit lines: 14 / 13 Length of status: 7y 10m Credit score: 700-719 (Feb-2010) Total credit lines: 27 Occupation: Architect Now delinquent: 0 Revolving credit balance: $26,875 Stated income: $75,000-$99,999 Amount delinquent: $0 Bankcard utilization: 87% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 0 Screen name: abraxas1 Borrower's state: NewJersey Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 19 ( 100% ) 700-719 (Latest) Principal borrowed: $7,000.00 < mo. late: 0 ( 0% ) 680-699 (Apr-2008) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 19 Description Getting rid of the credit cards one Purpose of loan: I have successfully paid off my prior prosper loan, which had a rate of 13.8%, 18 months ahead of time. This loan will be used to pay off a high interest credit card from Citibank who just raised my interest rate prior to the new credit regulations and will not reduce my interest rate despite years of ontime payments and a good credit score. The card currently has a minimum payment of $260/month which will take 26yrs to pay off at the current rate. We are about to have a second child and I would like to know that we will be able to reduce our monthly debt load or at least know that we will not be stuck with these payments forever.My financial situation: I am a good candidate for this loan because I have been employed in a stable job with a good salary for years now. We have money saved for emergencies and I also contribute to a 401K loan which is available if necessary.Monthly net income: $ 7200Monthly expenses: Housing: $?2575,??Car Insurance: $ 250??Car loans (2): $ 700,??Utilities: $?380??Home phone, cable, internet and wireless family plan: $230??Groceries: $300??Credit cards and other loans: $ 1507, Gasoline $400, Insurance $238 Information in the Description is not verified. Borrower Payment Dependent Notes Series 445739 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $1,000.00 Prosper Rating: AA Auction Duration: 7 days Term: 36 months Estimated loss: 0.6% Starting lender yield: 4.66% Starting borrower rate/APR: 5.66% / 6.00% Starting monthly payment: $30.27 Auction yield range: 3.05% - 4.66% Estimated loss impact: 0.59% Lender servicing fee: 1.00% Estimated return: 4.07% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Aug-2000 Debt/Income ratio: Not calculated Basic (1-10): 10 Inquiries last 6m: 0 Employment status: Not employed Enhanced (1-5): 5 Current / open credit lines: 5 / 5 Length of status: 6y 2m Credit score: 780-799 (Feb-2010) Total credit lines: 26 Stated income: Not employed Now delinquent: 0 Revolving credit balance: $328 Amount delinquent: $0 Bankcard utilization: 4% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 0 Screen name: fathersjoyministries Borrower's state: NorthCarolina Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description No Info Available Sorry, no information available for this listing. Information in the Description is not verified. Borrower Payment Dependent Notes Series 447051 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $6,200.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 18.0% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $280.46 Auction yield range: 17.05% - 34.00% Estimated loss impact: 20.01% Lender servicing fee: 1.00% Estimated return: 13.99% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Sep-1996 Debt/Income ratio: 14% Basic (1-10): 4 Inquiries last 6m: 3 Employment status: Full-time employee Enhanced (1-5): 5 Current / open credit lines: 10 / 10 Length of status: 2y 5m Credit score: 640-659 (Feb-2010) Total credit lines: 26 Occupation: Sales - Commission Now delinquent: 0 Revolving credit balance: $5,347 Stated income: $100,000+ Amount delinquent: $0 Bankcard utilization: 77% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 8 Screen name: FestivasPole Borrower's state: California Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Reduce my monthly payments Purpose of loan:This loan will be used to pay off several credit card balances currently at up to 19% APR with a more manageable fixed monthly payment. My financial situation:We bought our first home in August of 09, with 20% down and a 5.25% interest rate.? Following, we assumed some additional debt in upgrading the home, and with the many costs associated with such a lifestyle change we find ourselves with less money left over at the end of the month after paying all of our credit card bills.? I am gainfully employed and have made increasingly more income every year that I have been in my current position (approaching 8 years.) You will be happy you made the decision to lend.Monthly net income: $
